Citation Nr: 0519006	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for teeth problems.

3.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was previously before the Board in December 2003 
and was remanded for the purpose of obtaining additional 
medical records and affording the veteran a VA orthopedic 
examination.

The Board also notes that while the veteran is currently 
seeking compensation benefits for her claimed dental 
disorder, her service connection claim also raises a separate 
claim for dental disability for the purpose of VA outpatient 
dental treatment, which is a claim typically processed by a 
VA medical center.  The veteran was advised in the statement 
of the case that she should contact a VA healthcare facility 
for a determination as to entitlement to dental treatment.  


FINDING OF FACT

Diabetes mellitus, teeth problems (due to trauma or 
osteomyelitis), and a low back disability were not present 
during the veteran's active military service or within one 
year thereafter, and are not otherwise shown to be related to 
the veteran's military service or to any incident during 
service.


CONCLUSION OF LAW

Diabetes mellitus, teeth problems, and a low back disability 
were not incurred in or aggravated by active service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides that VA will make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons the claim was denied.  In 
addition, letters dated in April 2002 and March 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that the VCAA 
notice in this case was provided to the veteran prior to the 
initial AOJ adjudication denying the claims on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, in April 
2004 VA obtained a medical opinion to assist in answering an 
orthopedic question presented in this appeal.  As there is no 
evidence that establishes that the veteran suffered an 
injury, disease or event noted during military service 
related to diabetes or teeth problems (due to trauma or 
osteomyelitis), the Board finds that affording the veteran an 
examination for the purpose of obtaining an opinion 
concerning a possible relationship between those disabilities 
and the veteran's military service is not appropriate in this 
case.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. 
App. 512 (2004).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis and diabetes, will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Diabetes mellitus

In her November 2002 substantive appeal, the veteran 
indicated that while diabetes did not have its onset during 
service, she felt that she was predisposed to suffer from 
diabetes since it ran in her family.

Service medical records, including the veteran's March 1976 
separation examination, reveal no findings or diagnoses of 
diabetes.  Records indicate that the veteran was first 
diagnosed with diabetes in February 2000.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran currently suffers from diabetes 
mellitus, no such disability or related complaints were made 
during service, and the veteran's endocrine system was 
evaluated as normal at the time of the March 1976 service 
separation examination.  Further, no physician has linked 
diabetes to the veteran's military service.  As such, service 
connection for diabetes mellitus is not warranted.

II.  Teeth problems

As for the issue of entitlement to service connection for 
teeth problems, the Board notes that the veteran received 
extensive dental treatment during her active military 
service.  Dental care included treatment for dental caries, 
teeth extractions, generalized gingivitis, and the fitting 
and wearing of dental appliances.  VA records reflect that 
the veteran has received dental treatment for conditions such 
as caries and gingivitis.

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
3.381, certain dental conditions, including periodontal 
disease, treatable carious teeth, and replaceable missing 
teeth (i.e. with a bridge or denture), may be service 
connected solely for the purpose of determining entitlement 
to VA dental examination or outpatient dental treatment.  As 
noted, however, the issue of service connection solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment is not before the 
Board.

Under 38 C.F.R. § 4.150, missing teeth can be service 
connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  In this case, there 
is no evidence that the veteran suffered any dental problems 
due to trauma or diseases such as osteomyelitis.  As the 
replaceable missing teeth and periodontal disease are not 
considered disabling conditions for which service connection 
may be granted for compensation purposes, the preponderance 
of the evidence is against the veteran's dental claim.

III.  Low back disability

The veteran contends that she has had problems with her back 
off and on for twenty years.  She asserts on her November 
2002 substantive appeal that her spine was examined using 
"conventional" machinery that was unable to detect a spinal 
abnormality at the time she left service.

Service medical records reveal that in December 1975 the 
veteran sought treatment for low back pain radiating into the 
thighs; X-rays were normal, and the veteran was diagnosed 
with mechanical low back pain.  The veteran's March 1976 
service separation examination noted that the veteran's spine 
was normal.  The veteran denied recurrent low back pain on 
the medical history portion of her March 1976 service 
separation examination.

Medical records indicate that following service the veteran 
first sought treatment for back pain in 1992.  The veteran 
underwent back surgery in 1995 and 1999.  The April 2004 VA 
spine examination revealed a diagnosis of "degenerative disk 
disease lumbar spine with history of lumbar laminectomy and 
diskectomy times 2."

The Board finds that the preponderance of the evidence is 
against the veteran's low back claim.  While the medical 
records indicate that the veteran currently suffers from a 
chronic low back disability, clinical evaluation performed at 
the veteran's spine in March 1976 service separation 
examination noted that the veteran's spine was normal.  In 
fact, the veteran specifically denied recurrent low back pain 
at the time of her separation from service.  Further, a VA 
physician (April 2004) has indicated that the veteran's low 
back disorders are not related to her military service.

The Board notes that the April 2004 VA physician made 
multiple references to the veteran's medical history and 
provided a rationale for his opinion, including the fact that 
the veteran "had a symptom free interval of almost 20-years 
before any recurrence of low back pain, thus calling into 
question any direct connection."  In short, the April 2004 
VA physician's opinion is supported by the medical history 
and contains a rationale for the opinion expressed.  The 
Board also notes that there is no contrary opinion of record.

IV.  Conclusion

The Board has also considered the veteran's statements, which 
have been given weight as to her observation for symptoms and 
limitations caused by her diabetes, low back, and dental 
problems.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
the disabilities on appeal is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for teeth problems is denied.

Service connection for a low back disorder is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


